                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               Case No. __________

____________________________________
                                      )
ANGUS TOPFER,                         )
                                      )
           Plaintiff,                 )
                                      )
      vs.                             )
                                      )
NORTHWESTERN MUTUAL LIFE              )
INSURANCE COMPANY; INTERRA            )
INTERNATIONAL, LLC; and INTERRA       )
INTERNATIONAL, LLC LONG TERM          )
DISABILITY INSURANCE PLAN,            )
                                      )
           Defendants.                )
_____________________________________ )


                                                 COMPLAINT

                                      PRELIMINARY STATEMENT1

         Angus Topfer (“Plaintiff”) brings this ERISA action against Northwestern Mutual Life

Insurance Company (“Northwestern”), Interra International, LLC (“Interra”), and Interra

International, LLC Long Term Disability Insurance Plan (the “Plan”) (collectively,

“Defendants”), to secure long-term disability and other benefits to which Plaintiff is entitled

under the Plan and to recover damages for Interra’s failure to provide Plaintiff Plan documents as

required by ERISA. Plaintiff is covered under the policy by virtue of his employment with

Interra, the sponsor of the Plan.


         1
         This Preliminary Statement gives a synopsis of Plaintiff’s claims and is not intended as an allegation to be
answered by Defendants.




         Case 3:20-cv-00663-RJC-DCK Document 1 Filed 12/01/20 Page 1 of 7
                                             PARTIES

       1.      Plaintiff is a citizen and resident of North Carolina.

       2.      Defendant Northwestern is a properly organized business entity doing business in

the state of North Carolina.

       3.      Defendant Interra is a Georgia limited liability company doing business in the

state of North Carolina.

       4.      The Plan is an employee welfare benefit plan organized and subject to the

Employee Retirement Income Security Act (“ERISA”), ERISA, 29 U.S.C. Section 1001, et. seq.

and the regulations promulgated thereunder. At all times pertinent to this action, Interra

sponsored and maintained the Plan. Interra is the plan administrator for the Plan under ERISA

because it is named as the plan administrator in the Plan or, alternatively, it is the employer

sponsoring the Plan and therefore is the default plan administrator under ERISA § 3(16), 29

U.S.C. § 1002(16).

                                  JURISDICTION AND VENUE

       5.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. § 1331, in that

the claim arises under the laws of the United States. Specifically, Plaintiff brings this action to

enforce his rights under ERISA, as allowed by ERISA § 502, 29 U.S.C. § 1132.

       6.      Venue in this District is appropriate by virtue of Defendants doing business and

being found in this District.

                                   FACTUAL ALLEGATIONS

       7.      At all times relevant to this action, Plaintiff has been a covered beneficiary under

the Plan by virtue of his employment with Interra.

       8.      The Plan offers long term disability (“LTD”) benefits.




                                    -2-
       Case 3:20-cv-00663-RJC-DCK Document 1 Filed 12/01/20 Page 2 of 7
        9.     Under the terms of the Plan, Defendant Northwestern administers the Plan and

has authority to grant or deny benefits.

        10.    Defendant Northwestern has a fiduciary obligation to Plaintiff to administer the

Plan fairly, and to determine benefits according to the terms of the Plan and ERISA.

        11.    Plaintiff is a 39-year old man who worked for Interra as a Senior Sales Manager

until on or about December 21, 2017. On that date, Plaintiff’s impairments became so severe

that he could no longer work, and he was forced to leave his active employment.

        12.    Plaintiff suffers from fibromyalgia; chronic fatigue; muscle stiffness; joint

stiffness; muscle pain; nerve pain; stiffness in his head, neck, throat, shoulder, thoracic and

lumbar spine; poor sleep quality; sensitivity to cold; and gastrointestinal issues. He is not able to

sit for long periods of time. Because of his physical conditions, Plaintiff is unable to get

adequate rest, and he is often unable to think clearly or concentrate on more complex matters.

As a result of sickness and injury, Plaintiff’s disabling conditions prevent him from performing

with reasonable continuity the material duties of his own occupation.

        13.    Plaintiff applied to Defendant Northwestern and the Plan for LTD benefits and

submitted medical information showing that he is totally disabled. Plaintiff was awarded short-

term disability benefits and long-term disability benefits.

        14.    However, after it granted Plaintiff’s claim for long-term disability benefits for two

years, Defendant Northwestern then denied Plaintiff’s claim for LTD benefits beyond March 21,

2020.

        15.    Plaintiff pursued his administrative remedies set forth in the Plan by requesting an

administrative review of Defendant Northwestern’s denial of benefits. He submitted additional

information to show that he is totally disabled.




                                     -3-
        Case 3:20-cv-00663-RJC-DCK Document 1 Filed 12/01/20 Page 3 of 7
        16.    Defendant Northwestern denied Plaintiff’s appeal of his claim for LTD benefits.

To the extent required under law, Plaintiff exhausted his administrative remedies, and his claim

is ripe for judicial review pursuant to ERISA § 502, 29 U.S.C. § 1132.

        17.    Defendants Northwestern and Plan have wrongfully denied benefits to Plaintiff in

violation of the Plan provisions and ERISA for the following reasons:

               a.      Plaintiff is totally disabled in that he is unable perform with

        reasonable continuity the material duties of his own occupation.

               b.      Defendant Northwestern failed to accord proper weight to the

        evidence in the administrative record showing that Plaintiff is totally disabled;

        and

               c.      Defendant Plan has violated its contractual obligation to furnish

        LTD benefits to Plaintiff.

        18.    Plaintiff requested Plan documents from Defendant Interra in writing on March 3,

2020.

        19.    Defendant Interra received Plaintiff’s request on March 12, 2020.

        20.    Plaintiff is entitled to the requested documents under ERISA § 104(b)(4), 29

U.S.C. § 1024(b)(4), and Defendant Interra, as plan administrator, is required to furnish such

documents to Plaintiff within 30 days of receiving Plaintiff’s request for Plan documents.

        21.    Defendant Interra has failed and refused to provide Plaintiff with the requested

Plan documents.

        22.    Defendant Interra has not provided Plaintiff with any reasons for its failure and

refusal to provide the requested Plan documents to which Plaintiff is entitled under ERISA.




                                     -4-
        Case 3:20-cv-00663-RJC-DCK Document 1 Filed 12/01/20 Page 4 of 7
         23.     Plaintiff has been harmed by Defendant Interra’s failure to provide the requested

Plan document in that, among other things, Plaintiff has not received all information to which he

is entitled under ERISA and has had to prosecute his claim through the administrative process

and litigation without such information.

                            FIRST CLAIM FOR RELIEF:
               WRONGFUL DENIAL OF BENEFITS UNDER ERISA, 29 USC § 1132

         24.     Plaintiff reincorporates and realleges the allegations contained at paragraphs 1-23

above.

         25.     Defendants Northwestern and the Plan have wrongfully denied benefits to

Plaintiff in violation of the Plan provisions and ERISA for the following reasons:

                 a.     Plaintiff has been wrongfully denied long-term disability benefits;

                 b.     Defendant Northwestern failed to accord proper weight to the

         evidence in the administrative record; and

                 c.     Defendant Plan has violated its contractual obligation to furnish

         long-term disability benefits to Plaintiff.

                            SECOND CLAIM FOR RELIEF:
           STATUTORY DAMAGES FOR FAILURE TO PRODUCE DOCUMENTS
             REQUIRED BY ERISA §§ 104 and 502, 29 U.S.C. §§ 1024 and 1132

         26.     Plaintiff reincorporates and realleges the allegations contained at paragraphs 1-25

above.

         27.     Defendant Interra has failed and refused to provide Plaintiff with documents that

he requested and to which he is entitled under ERISA § 104(b)(4), 29 USC § 1024(b)(4).

         28.     Plaintiff is entitled to recover statutory damages from Defendant Interra,

calculated at the rate of $110 per day, from thirty days after the date Defendant Interra received

Plaintiff’s request for the documents, and continuing until the date the correct documents are



                                      -5-
         Case 3:20-cv-00663-RJC-DCK Document 1 Filed 12/01/20 Page 5 of 7
produced, pursuant to ERISA § 104(b)(4), 29 U.S.C. § 1024(b)(4) and ERISA § 502(c)(1), 29

U.S.C. § 1132(c)(1).

                               THIRD CLAIM FOR RELIEF:
                     ATTORNEY’S FEES UNDER ERISA § 502, 29 USC § 1132

         29.    Plaintiff reincorporates and realleges the allegations contained at paragraphs 1-28

above.

         30.    Plaintiff is entitled to his attorney’s fees and costs pursuant to ERISA § 502(g), 29

U.S.C. § 1132(g).



         WHEREFORE, Plaintiff prays that the Court:

         1.     Grant Plaintiff declaratory and injunctive relief, finding that he is entitled to LTD

benefits under the terms of the Plan, and that Defendants be ordered to pay LTD benefits

according to the terms of the Plan until such time as Plaintiff is no longer disabled or reaches the

maximum age for which benefits are provided under the Plan;

         2.     Grant Plaintiff injunctive and declaratory relief providing that he is entitled to any

other associated or related benefits sponsored or maintained by Defendants for which Plaintiff

qualifies as a result of his disability;

         3.     Grant Plaintiff declaratory and injunctive relief, finding that he is entitled to

statutory damages for Defendant Interra’s failure and refusal to provide Plan documents, as

required by ERISA § 104(b)(4), 29 U.S.C. § 1024(b)(4), and order Defendant Interra to provide

such documents to Plaintiff and to pay Plaintiff $110 per day per document from 30 days after

Defendant Interra received Plaintiff’s Plan document request until Defendant Interra provides

such documents to Plaintiff;




                                      -6-
         Case 3:20-cv-00663-RJC-DCK Document 1 Filed 12/01/20 Page 6 of 7
       4.      Enter an order awarding Plaintiff all reasonable attorneys’ fees and expenses

incurred as a result of Defendants’ Plan’s and Northwestern’s wrongful denial in providing

benefits to Plaintiff and Defendant Interra’s refusal to provide Plaintiff Plan documents;

       5.      Enter an order awarding Plaintiff pre-judgment interest and, to the extent

applicable, post-judgment interest; and

       6.      Enter an award for such other and further relief as may be just and appropriate.



Dated this 1st day of December 2020.


                                              Respectfully Submitted,

                                              /s/ Bryan L. Tyson___
                                              /s/ Hannah Auckland
                                              Bryan L. Tyson (N.C. Bar. No. 32182)
                                              Hannah Auckland (N.C. Bar. No. 35953)
                                              Marcellino & Tyson, PLLC
                                              2820 Selwyn Ave. Ste 350
                                              Charlotte, North Carolina 28209
                                              Telephone: 704.919.1519
                                              Fax: 980.219.7025
                                              bryan@yourncattorney.com
                                              hauckland@yourncattorney.com

                                              Attorneys for Plaintiff Angus Topfer




                                    -7-
       Case 3:20-cv-00663-RJC-DCK Document 1 Filed 12/01/20 Page 7 of 7
